      Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 1 of 12




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                      STATESBORO DIVISION

PAMELA D SWAIN,                            )
                                           )
                Plaintiff                  )
                                           )
v.                                         )                CV620-082
                                           )
HARVEY WEINSTEIN, et al.,                  )
                                           )
                Defendants.                )

         ORDER AND REPORT AND RECOMMENDATION

      Plaintiff Pamela Swain, appearing pro se,1 has submitted a complaint

alleging a pattern of harassment. Doc. 1. She has also filed an amended

complaint. Doc. 6. She seeks to proceed in forma pauperis (IFP). Doc. 5.

Though she failed to include one page of her application to proceed IFP, it

appears that she lacks sufficient resources to prepay the filing fee.

Accordingly, the Court GRANTS plaintiff leave to proceed IFP. The

Court must now screen the Complaint pursuant to 28 U.S.C. §1915(e).2 As


1
  The Court notes that Swain indicates that she has incurred or anticipates spending
legal fees in this matter. Doc. 5 at 4. No attorney has appeared in this matter and
Swain has signed all of her submissions. See doc. 1 at 6; doc. 5 at 5; doc. 6 at 4. If
Swain has retained counsel in this matter, he or she is DIRECTED to make a formal
appearance in accordance with the Local Rule 83.6.

2
  Since the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a complaint,
Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001), allegations in the
      Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 2 of 12




the complaint fails to state a claim upon which this Court can grant relief,

it should be DISMISSED.

      Swain previously filed a suit against most of these defendants—and

several others—based on nearly identical allegations.                 See Swain v.

Stewart, CV6:19-003, doc. 1 (S.D. Ga. Jan. 11, 2019) (Complaint). In this

case, like in the last, she alleges that various public figures have engaged

in a multi-year conspiracy of harassment. The harassment allegedly began

in late 2013, when she was contacted online by the actor Gerard Butler,

posing as a man named Dean Green. Doc. 6 at 2. The following year, she

claims that her email was hacked by Weinstein and Robbins, who also sent

her vulgar and inappropriate messages.3 Doc. 1 at 4. In subsequent years,

Weinstein and Robbins created fake compromising photos of Swain and

interfered with her employment. See doc. 1 at 4 (alleging that Weinstein

and Robbins had Swain “fired from almost all [of her] work.”); doc. 6 at 2




Complaint are taken as true and construed in the light most favorable to the plaintiff.
Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir. 2011). Conclusory allegations,
however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (discussing a Rule 12(b)(6)
dismissal).
3
 Swain alleges that her email was “hacked into by Ukrainians” in February 2014. Doc.
6 at 2. It is unclear from the pleadings if this is the same hacking as that alleged
against Weinstein and Robbins.
     Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 3 of 12




(alleging that Weinstein claimed that photos were taken of Swain during

her employment as a public-school teacher).         Much of the alleged

harassment is connected to a thread of posts on the website Kiwi Farms.

Doc. 6 at 2. Swain’s prior case was dismissed prior to service as the Court

found it to be a shotgun pleading and she failed to comply with an order

to provide the defendants’ places of domicile for purposes of establishing

jurisdiction. See Stewart, CV6:19-003, doc. 21 (S.D. Ga. Aug. 3, 2020)

adopted doc. 22 (Aug. 27, 2020). She now seeks $25 million and a second

bite at the apple.

      Swain’s only claim against Kiwi Farms centers on its unwillingness

to remove a thread of comments containing allegedly personal or

defamatory information. Doc. 7 at 2–3. Kiwi Farms is an online forum

and plaintiff makes no suggestion that the posts in question were created

by the website’s operators. As such, the Communications Decency Act

(CDA) shields Kiwi Farms from liability. Under the act, “[n]o provider or

user of an interactive computer service shall be treated as the publisher or

speaker of any information provided by another information content

provider.” 47 U.S.C. § 230(c)(1). This effectively establishes “a general

rule that providers of interactive computer services are liable only for
     Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 4 of 12




speech that is properly attributable to them.” Nemet Chevrolet, Ltd. v.

Consumeraffairs.com, Inc., 591 F.3d 250, 254 (4th Cir. 2009). Websites

such as Kiwi Farms which allow for users to post comments fall under the

category of “interactive computer services.” See id. at 254–55 (recognizing

a website that facilitates consumer reviews as an “interactive computer

service”); Fair Housing Auth. of San Fernando Valley, v. Roommates.com,

LLC., 521 F.3d 1157, 1162 n. 6 (9th Cir. 2008) (“Today, the most common

interactive computer services are websites.”); Universal Comm. Sys., Inc.

v. Lycos, Inc., 478 F.3d 413, 419 (1st 2007) (recognizing that web sites are

“interactive computer services” under CDA). Plaintiff has not suggested

that Kiwi Farms “is responsible, in whole or in part, for the creation or

development” of the relevant posts.       47 U.S.C. § 230(f)(3) (defining

“information content provider”). Similarly, Swain has alleged no specific

wrongdoing by Dershowitz beyond naming him as a defendant. Doc. 1 at

1–2. Therefore, as Kiwi Farms is immune under the CDA and Swain has

made no accusations against Dershowitz, both should be DISMISSED.

     It is unclear from the pleadings what cause of action Swain is

asserting against the remaining named defendants—Weinstein and

Robbins. She has chosen to utilize the standard form made available for
     Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 5 of 12




civil rights complaints filed under 42 U.S.C. § 1983 or the analogous claims

authorized by Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 404 U.S. 388 (1971). See generally doc. 1. Section 1983 provides

a cause of action for deprivations of constitutional or statutory rights by

those acting under the color of state law. 42 U.S.C. § 1983. In Bivens, the

Supreme Court recognized a similar cause of actions for deprivations by

those acting under the color of federal authority. Bivens, 404 U.S. at 398.

When asked to specify under which of these standards she brings her

claim, plaintiff chose not to respond.       Doc. 1 at 3.     Her pleadings,

considered in their totality, are also void of any reference to a cognizable

deprivation of rights by any state or federal actor.        The closest that

plaintiff comes is alleging that various state and federal officials, including

the undersigned, “have knowingly allowed” the alleged criminal conduct

of defendants by refusing to let plaintiff “have [her] day in court.” Id.

Neither the undersigned, nor any other government actor is named as a

defendant in this case.     Id. at 1–3.    Even if they were named, such

conclusory statements are not sufficient to state a claim for relief. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). As such, plaintiff has not adequately

pleaded a civil-rights claim.
     Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 6 of 12




      Even taking a holistic view and construing the allegations in the

light most favorable to plaintiff, she fails to state any cognizable civil claim

under federal law. In her own words, she alleges:

      The events began in 2014 when Harvey Weinstein and Tony
      Robbins hacked my personal [Y]ahoo accounts and then [sent]
      me messages that would become sexual, threatening, and of
      rape. They looked up my personal information and then
      proceeded to have me fired from almost all of my work, created
      contraband fake nudes, and posted all my personal info online
      on a social media site, kiwifarms [sic].

Doc. 1 at 4. When directed by the form to provide the facts supporting her

accusations, Swain offered only vague, conclusory allegations: “[i]llegally

targeted, hacked, threatened, harassed, and exposed online.            Mother

threatened online and her information exposed.”           Id.   Her amended

complaint, which is a near verbatim reiteration of a filing in her prior case,

compare doc. 6 at 1–3 with Swain v. Stewart, CV6:19-003, doc. 20 at 1–4

(S.D. Ga. July 30, 2020), similarly fails to state any theory of liability

beyond a passing suggestion of a defamation claim, see doc. 6 at 3, 4, which

is discussed below. Her complaints, both here and in her prior case, are

replete with allegations of criminality and references to criminal statutes,

but, as Swain has been previously informed, the Court cannot direct state

or federal law enforcement to initiate a criminal investigation or
     Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 7 of 12




prosecution. See Swain v. Stewart, CV619-003, doc. 7 at 3 (S.D. Ga. June

4, 2019) (citing Inmates of Attica Corr. Facility v. Rockefeller, 477 F.2d 375,

279 (2d Cir. 1973)).

      Swain’s hints at a potential defamation claim under state-tort law

might warrant clarification, but she has failed to establish the jurisdiction

of this Court over such a claim. Generally, “[f]ederal courts are courts of

limited jurisdiction,” they may only adjudicate cases over which they have

been granted jurisdiction by the Constitution or Congress. Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 378 (1994) (citations omitted).

As her alleged federal claims have fallen away, the Court should not

exercise supplemental jurisdiction over her state-law claims. 28 U.S.C. §

1367(c).   The only remaining avenue of subject matter jurisdiction is

diversity jurisdiction. 28 U.S.C. § 1332.

      If it was Swain’s intention to pursue this case under diversity

jurisdiction, she has not met her burden. Fed. R. Civ. P 8(a)(1) (requiring

a complaint to include a “a short and plain statement of the grounds for

the court’s jurisdiction.”). As she was advised in her previous case, she is

responsible for providing the Court with the place of domicile for each

defendant in order to establish diversity jurisdiction. See Stewart, CV6:19-
     Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 8 of 12




003, docs. 7 at 8–9; 17 at 7–8 (S.D. Ga. July 20, 2020). In order to establish

diversity jurisdiction before the federal courts, a plaintiff must allege that

all parties are citizens of different states and the amount in controversy

exceeds $75,000. 28 U.S.C. § 1332(a). Typically, the Court will accept a

damage claim offered by a party in good faith. See St. Paul Mercury Indem.

Co. v. Red Cab Co., 303 U.S. 283, 288–89 (1938) (“The rule governing

dismissal for want of jurisdiction in cases brought in the federal court is

that, unless the law gives a different rule, the sum claimed by the plaintiff

controls if the claim is apparently made in good faith.”). Though the Court

is skeptical that damages in this case could approach the $25 million

sought, it accepts the allegation that damages might reasonably exceed the

$75,000 threshold, should an appropriate civil theory be advanced. See id.

at 289 (When considering whether a purported damages amount is made

in good faith, the Court must determine to “legal certainty that the claim

is really for less than the jurisdictional amount.”).

      Plaintiff has not adequately established the place of domicile for each

defendant. Diversity jurisdiction requires that “no defendant . . . be a

citizen of the same state as any plaintiff.” MacGinnitie v. Hobbs Grp.,

LLC, 420 F.3d 1234, 1239 (11th Cir. 2005) (citing, inter alia, 28 U.S.C. §
     Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 9 of 12




1332). In using the provided form for a civil rights complaint, which

presumes subject matter jurisdiction based on a federal question, Swain

has not provided sufficient information to adequately allege the complete

diversity of parties. See doc. 1 at 2–3 (providing only presumed cities and

states for some defendants); see also, e.g., Beavers v. A.O. Smith Elec.

Prods. Co., 265 F. App’x 772, 777 (11th Cir. 2008) (“The plaintiff[ ], as the

party asserting diversity jurisdiction, [has] the burden to ‘affirmatively

allege facts demonstrating the existence of jurisdiction.’” (quoting Taylor

v. Appelton, 30 F.3d 1365, 1367 (11th Cir. 1994)). In fact, no place of

domicile is provided for Kiwi Farms. As Swain’s prior case was dismissed

in part for her failure to provide the Court with domicile information for

all named defendants, she is aware that jurisdiction is a threshold concern

and her responsibility to assert. Fed. R. Civ. P. 8(a)(1). Therefore, as

Swain has failed to adequately state a claim or establish jurisdiction, her

claims against Weinstein and Robbins should also be DISMISSED.

     Pro se litigants are typically afforded at least one opportunity to

amend their pleadings. Jenkins v. Walker, 620 F. App’x 709, 711, (11th

Cir. 2015) (citing Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991),

overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d
     Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 10 of 12




541, 542 & n.1 (11th Cir. 2002) (en banc)) (“When a more carefully drafted

complaint might state a claim, a district court should give a pro se plaintiff

at least one chance to amend the complaint before the court dismisses the

action.”); see also Fed. R. Civ. P. 15(a)(2)(courts should grant leave to

amend “freely . . . when justice so requires”). Such opportunity is not

appropriate here. See Jenkins, 620 F. App’x. at 711 (the Court is under no

obligation to afford an opportunity to amend “if the amended complaint

would still be subject to dismissal.”). Swain has previously pursued nearly

identical claims, during which she filed nine amendments, constantly

changing parties and allegations. She has already begun a similar practice

in this case, filing what she captions “Amended Compliant; Arbitration.”4

Doc. 6. Swain has already been afforded ample opportunities to properly

support these claims.

      Accordingly, the Court RECOMMENDS that Swain’s complaint be

DISMISSED. Swain has simply refiled a complaint whose defects the

Court has already explained to her. There is no indication in the most



4
  Despite its title, this document has nothing to do with arbitration, which is an
alternative dispute resolution mechanism that parties may undertake in lieu of civil
proceedings before a court. Arbitration requires the consent of all parties, a court
order, or a statutory mandate. None of these prerequisites appear present in this case.
     Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 11 of 12




recent pleading that she has seriously attempted to rectify those defects.

Such tactics border on abusive litigation and will not be tolerated going

forward. See Procup v. Strickland, 792 F.2d 1069, 1073–74 (11th Cir.

1986) (“Federal courts have both the inherent power and the

constitutional obligation to protect their jurisdiction from conduct which

impairs their ability to carry out Article III functions.”). Though the

Court does not find sanctions to be appropriate at this time, continued

abusive filings will warrant a more severe response. The Court will not

hesitate to guard itself against vexatious litigants through the imposition

of filing restrictions or other appropriate actions.5 As such, plaintiff is

DIRECTED to include a copy of this Report and Recommendation and

any order adopting it with all future filings related to the facts alleged.

      This report and recommendation (R&R) is submitted to the district

judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and



5
 The Court has imposed such restrictions on vexatious litigants in the past. See Drake
v. 7-Eleven, 2020 WL 4196189 (S.D. Ga. June 26, 2020) adopted by CV4:19-208, doc 9
(S.D. Ga. July 21, 2020); Drake v. Travelers Commercial Ins. Co., 2020 WL 3452485
(S.D. Ga. May 27, 2020) adopted by CV4:20-099, doc. 11 (S.D. Ga. June 24, 2020); Oliver
v. Lyft. Inc., CV4:19-063, doc. 113 (S.D. Ga Oct. Sept. 13, 2019) adopted by Oliver v.
Lyft, 2019 WL 5390012 (S.D. Ga. Oct. 21, 2019); Williams v. Darden, 2016 WL 6139926
(S.D. Ga. Oct. 21, 2016); Fields v. Terminal, 2016 WL 823020 (S.D. Ga. Feb. 26, 2016);
Hurt v. Zimmerman, CV415-260, doc. 3 (S.D. Ga. Oct. 7, 2015); Robbins v. Universal
Music Grp., 2015 WL 171443 (S.D. Ga. Jan. 13, 2015); Finch-Grant v. Long, 2014 WL
3888124 (S.D. Ga. Aug. 6, 2014).
    Case 6:20-cv-00082-JRH-CLR Document 8 Filed 10/23/20 Page 12 of 12




this Court’s Local Rule 72.3. Within 14 days of service, any party may

file written objections to this R&R with the Court and serve a copy on all

parties. The document should be captioned “Objections to Magistrate

Judge’s Report and Recommendations.” Any request for additional time

to file objections should be filed with the Clerk for consideration by the

assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO REPORTED AND RECOMMENDED, this 23rd day of

October, 2020.


                                     _______________________________
                                     _______
                                           ___________________
                                     CHR
                                      HRISTOOPHER L. RAY
                                      HRISTOPHER
                                           TO           Y
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
